Exhibit 10.21

 

CONFIDENTIAL GENERAL RELEASE AND SEPARATION AGREEMENT

 

 

This General Release (“Release”) is between Merchants Bank, a Vermont Chartered
bank and Merchant Bancshares, Inc., a Delaware corporation (collectively
referred to as “the Corporations”) and Molly Dillon (“the Executive”), this 11th
day of December, 2015.

 

For good and valuable consideration, as set forth in this General Release and
Separation Agreement (“the Agreement”) the parties agree as follows:

 

1.General Release. Pursuant to paragraph no. 3 (b) of the Employment Agreement,
 Executive resigns from her employment with the Corporations without good
reason, effective one (1) day after the expiration of the revocation period
described in paragraph no. 6 (J)  below, provided she does not revoke this
Agreement (“Effective Date”). Executive, for herself, her heirs, executors and
administrators, releases and forever discharges the Corporations, their
affiliates, successors, assigns, subsidiaries, parent and related companies, and
all of their officers, directors, employees, agents and attorneys (collectively
referred to as the “Released Parties”) from any and all claims or causes of
action whatsoever that Executive ever had or has now against the Released
Parties, whether they are known now or unknown.

 

Executive understands and agrees that this document is a general release that
releases all claims and causes of action against the Released Parties that
Executive ever had or now has for acts or omissions up to the date of this
Release including, but not limited to those relating to Executive’s recruitment,
employment, and the termination of Executive’s employment with the Bank
effective upon the expiration of the revocation period referenced below in
paragraph no. 6 (J), provided Executive does not revoke the Agreement. Executive
also understands that once Executive signs this Release, Executive legally
waives and releases any and all rights and claims Executive may have against the
Released Parties (a) under the numerous state and federal laws and regulations,
as amended, including, without limitation, the Age Discrimination in Employment
Act (“ADEA”) and the Vermont Fair Employment Practices Act, and any other
discrimination law, (b) under any local statute or ordinance, as well as (c)
under any common law claim in tort or contract including but not limited to the
Employment Agreement Executive entered into with the Corporations signed by
Executive on April 16, 2015 which is hereby nullified by this Agreement. 
 Finally, Executive understands and agrees that, if Executive does file a claim
released by this Agreement, or violates this agreement in any way, except as
provided for in paragraph no. 2 below, the Corporations may be entitled to
restitution, set-off or recoupment of some or all of the payments provided to
Executive and shall be entitled to the reasonable attorney’s fees and
disbursements incurred by the Corporations in enforcing this Agreement.

 

2.Exclusions from General Release. Excluded from this release are any claims
which cannot be waived by law, including, but not limited to, the right to file
a charge with or participate in an investigation conducted by certain government
agencies such as the

 





1

--------------------------------------------------------------------------------

 



Equal Employment Opportunity Commission or the Vermont Attorney General’s Office
concerning discrimination in employment.  However, Executive understands and
agrees that Executive is waiving the right to any monetary recovery should any
agency  (including, but not limited to, the Equal Employment Opportunity
Commission) or third party pursue any claims on Executive’s behalf, and that the
consideration paid for this Release provides Executive with full relief and
Executive will not accept any additional relief. 

 

3.Severance.  After the expiration of the revocation period described below,
provided Executive does not revoke the Agreement, Executive shall receive
sixteen (16) weeks of severance pay in accordance with the Corporation’s normal
payroll practices. (the “severance period”). During the sixteen (16) week
severance period, Executive shall continue to receive the group health insurance
benefits on the same terms as she received them immediately prior to her
resignation and no other benefits. The gross Severance Amount payable under this
agreement is $56,923.07, less withholdings. 

 

4.Non-Disparagement. Executive agrees that she will not do or say, whether
orally, in writing or in any other medium, anything inimical, derogatory or
disparaging to the interests of the Corporations from this time forward.  This
provision is a material, bargained for element of this Agreement and the
Release; therefore, if the Executive violates the obligations set forth in this
paragraph at any time, in addition to any liability otherwise imposed by a court
of competent jurisdiction, the Bank has stop payment of any unpaid portion of
the Severance Amount and the right to recover upon demand any amounts paid to
Executive pursuant to this Agreement, plus attorney’s fees and the costs of
litigation incurred by the Corporations.

 

Executive further agrees that should she violate the non-disparagement
provisions of paragraph 4 or the confidentiality provisions of paragraph 5 of
this Agreement, that the Corporations will suffer damages that cannot be
quantified and stipulates and agrees that the Corporations shall suffer
irreparable harm for which the Corporations have no adequate remedy. Should a
court of competent jurisdiction find that Executive has violated the paragraphs
referenced above, Executive stipulates and agrees to pay the Corporations
twenty-five thousand dollars ($25,000.00) in liquidated damages in addition to
other legal and equitable damages that a court may award to the Corporations.

 

5.Confidentiality. Executive agrees that the fact and content and matters
leading up to this Agreement are confidential and shall not be disclosed to
anyone except her spouse, her accountant, and her attorney and as required by
law.  Executive agrees to advise these individuals of her obligations under this
Agreement and that they too shall be bound by them. Should Executive receive a
subpoena or other process that may require her to disclose the terms of this
Agreement, she agrees to notify the Corporations as soon as possible so that the
Corporations may seek to quash any such subpoena or process.  Executive shall
notify the Corporations in the same manner as provided for revocation of this
Agreement as set forth in paragraph no. 6  (J), below.

 

6.No-Solicitation and Non-Compete.





2

--------------------------------------------------------------------------------

 



 

A.  For a period of sixteen (16) weeks following the Effective Date, Executive
shall not directly or indirectly, either through her own efforts or the efforts
by others with whom she is associated, (i) solicit, divert, attempt to divert,
take away, attempt to take away, induce or negotiate with any entity or person
which is an employee, or was at any time during Executive’s term of employment
with the Corporations, a client, customer or account of the Corporations, or
(ii) associate with, become employed with, further the business of, or perform
or offer or agree to perform services of a nature similar to those Executive
performed during her employment with the Corporations for any person, entity
engaged or planning to engage in competition with the Corporations.

 

B.  For a period of sixteen (16) weeks following the Effective Date, Executive
shall not be employed in any capacity by, consult on a contract basis or other
basis or own greater than two percent (2%) of the outstanding stock of any
business that competes with the Corporations.

 

C.  Executive agrees that should she violate paragraph no. 6 (A) or 6 (B) above,
the Corporations shall be entitled to ask a court of appropriate jurisdiction to
issue an immediate restraining order and injunction to prevent, or end such
violation without the Corporations having to prove any actual damages. If the
Corporations prove that Executive has violated any covenant in paragraphs nos.
6 (A) or 6 (B), the court is authorized to order Executive to pay all
litigations costs and expenses and the Corporations’ reasonable attorney’s fees
necessarily incurred in the litigation, in addition to any other remedies to
which the Corporations may be entitled in law or equity.

 

D.  Waiver of Re-Employment. Executive hereby agrees to waive any right to apply
for employment or seek re-employment or reinstatement with the Corporations or
subsidiaries.

 

E.  Surviving Terms. The parties agree further that if any provision of this
Agreement is held to be invalid or unenforceable to any extent, the remainder of
this Release shall not be affected, and shall be enforced to the greatest extent
permitted by law. 

 

F.  No Admission of Liability or Wrongdoing.  Executive  agrees that neither
this Agreement nor the payment of the consideration for this Release shall be
considered or construed for any purpose as an admission by the Corporations of
any liability or unlawful conduct of any kind and that any such liability is
expressly denied.

 

G.  Governing Law. Executive agrees that this Agreement shall be interpreted and
governed according to the laws of the State of Vermont and to the extent federal
law applies by federal law as interpreted by the United States Court of Appeals
for the Second Circuit.  Executive understands that this Agreement and the
Release cannot be modified, altered, or changed except upon the written consent
of the Executive and the Bank.  Executive also understand that this Agreement is
the entire agreement





3

--------------------------------------------------------------------------------

 



between Executive and the Corporations and supersedes all prior understandings,
offers and agreements between Executive and the Corporations relating her
employment with the Corporations or the separation of that employment.

 

H.  Venue. The parties agree that the appropriate venue for any legal action
brought in connection with this Agreement shall be the Vermont Superior Court,
Chittenden County Unit, Burlington, Vermont.

 

I.  Canons of Construction. The parties agree that any canon of construction
construing the terms of the Agreement or the Employment Agreement against the
drafter shall not apply.

 

J.  Consideration & Revocation Periods.  Executive states and represents that
Executive has had a reasonable amount of time to consider this Agreement, that
Executive has carefully read this Release, has up to twenty-one (21) days to
consider its terms, has had the opportunity to consult with her own attorney at
her own expense and knows the contents of it, freely and voluntarily assents to
all of its terms and conditions, understands the final and binding effect of
this Release, and signs it as Executive’s own free act with the full intent of
releasing the Released Parties from all claims. Executive understands that
Executive may revoke this General Release and Separation Agreement at any time
within seven (7) days of signing the document. Any revocation must be submitted
in writing either in person during normal business hours at 275 Kennedy Drive,
South Burlington, Vermont or by electronic mail to Jacquie Dragon (e-mail
JDragon@mbvt.com).  Such revocation must state “I revoke our agreement.”  This
agreement will go into full force and effect upon the expiration of the
revocation period so long as Executive has not revoked it within that time.
Should Executive revoke this Agreement she shall lose all of the compensation
and benefits provided for herein.

 

 

 

 

 

 

 

 

 

/s/ Molly Dillion

 

 

 

Molly Dillon

 

 

 

 

 

 

 

 

STATE OF VERMONT

 

 

 

COUNTY OF Chittenden, SS.

 

 

On this  29th day of December 2015,  Molly Dillon personally appeared, and she
acknowledged the foregoing instrument to be her free act and deed, without
duress or coercion, and that she executed it for the purposes therein
contained. 

 

 

 

 

 

 

Before me,

 

 

 

 

 

illegible

 

 

Notary Public

 

 

My Commission Expires:





4

--------------------------------------------------------------------------------

 



 

 

 

 

 

MERCHANTS BANK

 

 

 

 

 

 

By:

/s/ Jacquie Dragon

 

 

Its:

SVP Director of HR

 

 

 

 

 

 

MERCHANTS BANCSHARES, INC.

 

 

 

 

 

 

By:

/s/ Jacquie Dragon

 

 

Its:

SVP Director of HR

 

 

 

5

--------------------------------------------------------------------------------